Title: To Thomas Jefferson from Frederick A. Mayo, 21 February 1821
From: Mayo, Frederick A.
To: Jefferson, Thomas


Honorable Sir
Richmond
the 21 Febr 1821
The two boxes of Books have been receved in good Order—I find after some little examination that in the Analectic Magazine the number (November 1819) is wanting, and that a number of the Port Folio, (April 1815) was in place of it, which no doubt your honour had overlookt, as we did not receive any more of the P. Folio accept this number—All the different Directions respecting the Books, Shall be most particular observed, and they all will be ready for delevary in the course of three weeks the furtherYour humble ServantFrederick Mayo